Case 16-30441        Doc 65     Filed 10/15/18     Entered 10/15/18 09:22:34          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 30441
         Virginia Hill
         Martin Hill, Sr
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/24/2016.

         2) The plan was confirmed on 02/08/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/05/2017, 03/21/2018.

         5) The case was Dismissed on 05/23/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-30441           Doc 65           Filed 10/15/18    Entered 10/15/18 09:22:34                 Desc         Page 2
                                                          of 4



 Receipts:

          Total paid by or on behalf of the debtor                     $8,740.40
          Less amount refunded to debtor                               $1,325.01

 NET RECEIPTS:                                                                                             $7,415.39


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,051.52
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $322.51
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,374.03

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured           1.00        530.92           530.92           0.00       0.00
 American InfoSource LP                  Unsecured           0.00        151.31           151.31           0.00       0.00
 ATG CREDIT                              Unsecured         208.00           NA               NA            0.00       0.00
 Black Expressions Book Club             Unsecured           1.00           NA               NA            0.00       0.00
 CACV of Colorado, LLC (Providian Bank   Unsecured           1.00           NA               NA            0.00       0.00
 Capital One                             Unsecured           1.00           NA               NA            0.00       0.00
 Cavalry SPV I LLC                       Unsecured         433.00        433.24           433.24           0.00       0.00
 CITIMORTGAGE INC                        Unsecured           1.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,330.49       1,928.29         1,928.29           0.00       0.00
 City of Chicago Department of Water     Secured        3,129.01       3,129.01         3,129.01      1,341.00        0.00
 Comcast                                 Unsecured           1.00           NA               NA            0.00       0.00
 Dependon Collection Service, Inc        Unsecured           1.00           NA               NA            0.00       0.00
 Dish Network                            Unsecured           1.00           NA               NA            0.00       0.00
 Figi's Inc                              Unsecured           1.00           NA               NA            0.00       0.00
 Illinois Collection Service             Unsecured           1.00           NA               NA            0.00       0.00
 LVNV FUNDING                            Unsecured           0.00           NA               NA            0.00       0.00
 MacNeal Physician Group                 Unsecured          15.00      6,499.00         6,499.00           0.00       0.00
 Massey's                                Unsecured           0.00        211.21           211.21           0.00       0.00
 Merrick Bank                            Unsecured         797.00        640.29           640.29           0.00       0.00
 Midnight Velvet                         Unsecured           1.00           NA               NA            0.00       0.00
 Nicholas Financial                      Secured        4,000.00       5,443.58         5,443.58           0.00       0.00
 Nicholas Financial Inc                  Unsecured           0.00           NA               NA            0.00       0.00
 Northwest Collectors                    Unsecured         673.00           NA               NA            0.00       0.00
 Sierra Auto Finance LLC                 Secured        4,000.00       4,222.72         4,222.72           0.00       0.00
 THE AFFILIATED GROUP I                  Unsecured          59.00           NA               NA            0.00       0.00
 US Bank Trust NA                        Secured      180,000.00    213,196.68       213,196.68            0.00       0.00
 US Bank Trust NA                        Secured       10,329.40     10,329.40        10,329.40       1,700.36        0.00
 US DEPT OF ED/GLELSI                    Unsecured      7,105.00            NA               NA            0.00       0.00
 US DEPT OF ED/GLELSI                    Unsecured      5,669.00            NA               NA            0.00       0.00
 Village of Elmwood Park                 Unsecured           1.00           NA               NA            0.00       0.00
 WEB BANK                                Unsecured           1.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-30441           Doc 65        Filed 10/15/18     Entered 10/15/18 09:22:34                Desc       Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim        Claim         Principal       Int.
 Name                                     Class    Scheduled      Asserted     Allowed          Paid          Paid
 Wells Fargo Bank NA DBA Wells Fargo D Unsecured           0.00           NA             NA           0.00        0.00
 Wells Fargo Bank NA DBA Wells Fargo D Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                    Claim          Principal                 Interest
                                                                  Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $213,196.68              $0.00                   $0.00
       Mortgage Arrearage                                     $10,329.40          $1,700.36                   $0.00
       Debt Secured by Vehicle                                 $9,666.30              $0.00                   $0.00
       All Other Secured                                       $3,129.01          $1,341.00                   $0.00
 TOTAL SECURED:                                              $236,321.39          $3,041.36                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                    $0.00                 $0.00               $0.00
        All Other Priority                                          $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                    $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $10,394.26                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                                 $4,374.03
          Disbursements to Creditors                                 $3,041.36

 TOTAL DISBURSEMENTS :                                                                                $7,415.39




UST Form 101-13-FR-S (9/1/2009)
Case 16-30441        Doc 65      Filed 10/15/18     Entered 10/15/18 09:22:34            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
